Citation Nr: 0402675	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  96-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for an acquired 
psychiatric disability.



WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1982 to July 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting in Atlanta, Georgia 
in October 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that he developed alcoholism as a result 
of a psychiatric disability that began during service.  

The veteran was referred for a psychological evaluation in 
June 1995 to assess possible decline in cognitive functioning 
due to chronic and high level of alcohol consumption.  After 
significant testing, the examiner noted that the veteran's 
performance on the neuropsychological screening tests 
presented much evidence to suggest that there was likely 
significant cortical brain dysfunction or damage.  The 
examiner opined that his perceived drop in cognitive skills 
was likely due to damage caused by the high levels of 
alcohol.  

In the September 1995 rating decision, the RO denied service 
connection for alcoholism based on a finding of willful 
misconduct.  The RO did not, however, consider the veteran's 
contentions that his alcoholism was a result of an acquired 
psychiatric disorder in service.  

The veteran timely filed a Notice of Disagreement to the 
September 1995 rating decision and the RO issued a Statement 
of the Case in October 1995.  The statement of the case did 
not, however, address the issue of service connection for a 
psychiatric disorder or whether the alcoholism was secondary 
to a psychiatric disorder.  

In his VA Form 9, the veteran asserted that the record was 
incomplete.  Specifically, the veteran indicated that many of 
his inservice mental health records showing psychological and 
psychiatric examination, testing results, physical 
evaluations, prescriptions and treatment were not contained 
in the claims file.  In addition, the veteran noted that 
inpatient treatment records from June and July 1994 were also 
missing from the claims file.  The veteran also indicated 
that he was treated at White Sands Missile Range and at Fort 
Leavenworth.

In May 2003, the veteran reported that he had tremendous 
stress with which he could not cope.  He indicated that he 
was placed in charge of a Recruiting Command in an impossible 
situation and that he could not handle it.  The veteran 
reported mental problems, black outs and a breakdown.  He 
asserts that he was sent into treatment programs as alcohol 
was in the picture, but that he had additional problems as 
well.

The veteran and his father testified at a personal hearing 
before the undersigned Veterans Law Judge sitting in Atlanta, 
Georgia in October 2003.  The veteran again insisted that his 
claim of service connection should include that of 
entitlement to service connection for a psychiatric disorder.  
The veteran further testified that he had psychiatric 
problems that developed during service which drove him to 
excessive drinking.  The veteran also noted that he was 
prescribed anti-depressants during service, such as Prozac, 
to combat stress and anxiety.  The veteran also testified 
that he was receiving current VA treatment for anxiety.  

The veteran's father testified that he noticed a difference 
in the veteran after he was discharged from service.  The 
veteran's father submitted copies of letters regarding the 
veteran's outstanding military performance.  The veteran's 
father testified that it did not make sense that his son 
received several letters noting outstanding military 
performance, but yet his DD Form 214 indicated that he was 
discharged for substandard performance.  Then, when the 
veteran came home, the veteran's father testified that the 
veteran appeared to have a different mental state than what 
the veteran's father was used to.  Specifically, the veteran 
appeared depressed, according to his father.  

In light of the foregoing, the Board finds that additional 
development in this case is necessary prior to the issuance 
of a decision on the merits.

At the outset, the Board notes that the RO never addressed 
the veteran's continuous contentions that he has current 
psychiatric disorder that was incurred during service, and/or 
that his alcoholism is a result of a psychiatric disorder 
that was incurred during service.  

As such, the RO is now required to send the veteran a 
Statement of the Case as to the issue of service connection 
for an acquired psychiatric disorder in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

In addition, the Board finds that the VA's Duties to Assist 
the veteran in this case have not been fulfilled.  In 
particular, it is unclear as to whether there is any evidence 
that the veteran has a current diagnosis of a psychiatric 
disorder that is not related to alcoholism.  

In this regard, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended.  More specifically, the Board noted that 
there had been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Federal Circuit recently decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), which made it clear that the Board cannot 
consider evidence in the first instance, and that all of the 
evidence must be reviewed by the RO before it is reviewed by 
the Board.  38 U.S.C.A. § 7104(a); Disabled Am. Veterans.  

The RO should assure that all development required by the 
VCAA, Quartuccio, and DAV is completed.

Specifically, the veteran and his father submitted additional 
evidence directly to the Board during the October 2003 
personal hearing, as noted hereinabove.  The RO, in 
accordance with the directives in DAV, must review this 
evidence, as the veteran did not provide a waiver of AOJ 
review.  

Additionally, the veteran asserts that the record is 
incomplete, as noted hereinabove.  Specifically, the veteran 
contends that inservice psychiatric records will show that he 
suffered from a psychiatric disability that was incurred in 
service, and that his alcoholism is related to his 
psychiatric disorder.  

Finally, the veteran reported that he was receiving current 
treatment for a psychiatric disorder from a VA facility.  As 
all VA records are constructively of record, the Board finds 
that all the veteran's VA treatment records should be 
obtained and associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issue of 
service connection for an acquired 
psychiatric disorder in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 19.29, 19.30 (2003).  If the 
veteran perfects his appeal by submitting 
a timely and adequate Substantive Appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.  

2.  The RO should request copies of the 
veteran's service psychiatric medical 
records (from Fort Leavenworth and White 
Sands Missile Range) and his 
personnel/administrative records, from 
the National Personnel Records Center 
and/or other appropriate facility.  These 
records should be associated with the 
claims file.  

3.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
psychiatric disorder and/or alcoholism, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims in light of the additional evidence 
of record, including the additional 
evidence submitted at the October 2003 
personal hearing.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Quartuccio, and DAV is completed, 
including a determination as to whether a 
VA examination is necessary.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



